Citation Nr: 1433400	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to a rating in excess of 10 percent for muscle tension headaches.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1961 to August 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a May 2013 decision, the Board in pertinent part denied the Veteran's claim for a rating in excess of 10 percent for muscle tension headaches.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision and remand the case to the Board with respect to the issue of a higher rating for headaches (the Veteran did not contest the Board's findings with respect to another rating claim involving the low back).  The Court in January 2014 granted the Joint Motion, vacating the part of the Board's decision that denied a higher rating for headaches, and remanded the matter to the Board for action consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ, or RO).  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion for Partial Remand, dated in December 2013, the parties noted that in its May 2013 decision the Board appeared to find that the Veteran's reports of having more intense headaches to VA examiners lacked credibility because, in light of there being no severe symptoms noted on private treatment records, it was not accompanied by contemporaneous medical evidence.  The parties cited to case law where the Court found this was improper.  Upon review of the VA examination reports and private treatment records, it is noted that the treatment regimen for his headaches varied.  For example, private treatment records in 2006 and 2007 and a VA examination report in January 2008 show the Veteran was prescribed hydrocodone.  The disability for which this narcotic medication was prescribed was not clearly specified.  Private treatment records in March 2008 indicate that the Veteran was not taking any headache medication, and then from April to September 2008 his prescriptions included gabapentin, Mirtazapine, and hydrocodone.  There was no indication in the treatment records of any prescriptions for headaches beginning in December 2008, but a September 2011 VA examination report notes that the Veteran's treatment was OxyContin.  Given his report to the examiner of taking OxyContin for his headaches, there should be a treatment record that reflects he had such medication prescribed for headaches; there is no such record in the record for consideration.  As the file does not contain treatment records for the Veteran after December 2008, and given that such records would be pertinent to the claim, they should be sought to ensure the evidentiary record is complete.

Moreover, the Board finds that a medical examination and opinion is necessary to determine the current nature and severity of the Veteran's headaches.  38 C.F.R. § 3.159(c)(4).  In that regard, it is noted that the treatment records on file are inconsistent with VA examination reports (particularly of the 2008 and 2011 examinations) in terms of the Veteran's characterizing his headaches.  Furthermore, there is at least one other ailment - low back pain - for which the Veteran has been prescribed medication that may or may not also be effective for his headaches.  The Veteran has undergone three VA examinations to date for the current appeal, but the parties appear to suggest that further examination is necessary to reconcile the inconsistent reports and findings of record.  

Accordingly, the case is REMANDED for the following:

1.  Obtain all VA records of the Veteran pertaining to the treatment for headaches, including any pharmacy records (particularly records pertaining to narcotic medications prescribed, and identifying the disability for which the prescription was made) since December 2008.  If any such records are unavailable, the reason must be noted in the record, and the Veteran should be so notified.  The Veteran must assist in this development by identifying the treatment/prescription providers, and providing any releases needed to secure private records.  

2.  Thereafter, schedule the Veteran for a VA neurological examination  to determine the current severity of the Veteran's muscle tension headaches.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to describe the frequency and severity of the headaches, and to provide comment as to whether they are ever characteristically prostrating and whether they are productive of severe economic inadaptability.  If the Veteran experiences headaches that are characteristically prostrating, the examiner should clearly indicate how often they occur (e.g., averaging once a month, or less often).  The examiner should also clearly indicate the Veteran's treatment regimen, if any, for headaches (to include whether medications for other ailments may also be intended for his headaches).  

In providing an accurate description of the headaches, the examiner is asked to consider that the Veteran's characterization of the frequency and severity of headaches have varied on previous VA examinations and have at times been inconsistent with reports he has made to health care providers.  Also, the Veteran has apparently taken medication for other disabilities that may benefit his headaches (e.g., hydrocodone/oxycontin).  

4.  After completion of the above, readjudicate the claim for a rating in excess of 10 percent for muscle tension headaches.  If the benefit remains denied, issue an appropriate supplemental statement of the case, afford Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

